Citation Nr: 1522082	
Decision Date: 05/22/15    Archive Date: 06/01/15

DOCKET NO.  13-27 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for chronic lumbar strain, claimed as a lower back condition.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1984 to April 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for the claimed disability.

The Board notes that the Veteran originally appealed the issues of entitlement to service connection for a bilateral knee condition, bilateral shin splints, and bilateral flat feet.  However, in September 2013, before the case was transferred to the Board, the Veteran withdrew these appeals in writing.  These issues are therefore no longer on appeal.  38 C.F.R. § 20.204 (2014).

In September 2013, the Veteran notified the Board that he did not want a Board hearing.

The Board remanded this matter for additional development in February 2014.  The RO was instructed to schedule the Veteran for an examination to determine the nature and etiology of any current lumbar spine disability.  The Veteran was afforded a VA examination in July 2014, and the examination results are associated with the claims file.  The Board is satisfied that there has been substantial compliance with the remand directives, and will proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

The Veteran has provided a detailed statement regarding the claimed in-service back injury and subsequent treatment.  He contends that he hurt his back while stationed at Ft. Hood in Texas in 1985.  He states that he injured his back jumping out of a military 2.5 ton truck.  In 1986, while stationed in Korea, he received a profile and medication for his back pain.  In 1988 and 1990, while stationed in Augsburg, Germany, he received treatments for his back.  In 1992, while stationed at Ft. McPherson, he received treatment for his low back pain.  Between 1993 and 1995, while stationed in Panama, he received treatment for his low back pain once per year.  The Veteran also states that his low back continues to be painful today.  

Only a few of the Veteran's service treatment records (STRs) are associated with the claims file, and the RO issued a formal finding of unavailability of the complete STRs in July 2013.  One service record associated with the claims file indicates that the Veteran had mechanical low back pain in May 1991.  

However, although it has been formally determined that the Veteran's complete STRs are unavailable, no such finding has been made regarding his service personnel records, nor does it appear that any search for those records has been undertaken.  The Veteran has asserted that he served in Korea, Germany, and Panama.  His DD 214 shows foreign service for 6 years and 4 months.  In light of the Veteran's assertions regarding his back treatment in service and the unavailability of his STRs, his service personnel records should be obtained.

In addition, the Veteran indicated in a June 2014 VA examination that he underwent physical therapy on his back in 2007, 2011, 2013, and was receiving physical therapy at the time of the examination.  It is unclear whether the Veteran was being treated a VA medical center or by a private facility.  The RO should attempt to associate any such treatment records with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Take all appropriate action to obtain the Veteran's complete service personnel records.


2.  Contact the Veteran and request that he provide sufficient information, and if necessary authorization, to enable the RO to obtain any non-VA treatment records, including any physical therapy records, showing treatment of the claimed back disability.  The RO should make an attempt to obtain any treatment records identified by the Veteran that are not currently associated with the claims file.

3.  Obtain from the VA healthcare system all outstanding, pertinent records of evaluation and/or treatment of the Veteran.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, a written statement to that effect should be incorporated into the record.

4.  After completing all indicated development, and any additional development deemed necessary, readjudicate the claim in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




